Citation Nr: 0617854	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis, claimed 
as a bilateral leg disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO rating decision, which denied 
service connection for osteoarthritis, claimed as a bilateral 
leg disability.  

In August 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  After a preliminary review of the 
record, the Board referred the case to a VA medical doctor 
for an etiological opinion relevant to the veteran's current 
osteoarthritis.  That opinion was received in February 2006 
and notification of such was furnished to the veteran and his 
representative in accordance with 38 C.F.R. § 20.903, in 
order to afford him an opportunity to submit additional 
argument or evidence.  The veteran responded in May 2006, 
stating that he did not have any new information to submit.  
The Board now undertakes further consideration of the claim.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's 
osteoarthritis was first clinically manifest many years after 
his discharge from active service in May 1967; there is no 
competent evidence showing that he currently has 
osteoarthritis that is related to disease or injury in active 
service.


CONCLUSION OF LAW

Osteoarthritis, claimed as a bilateral leg disability, was 
not due to injury or disease incurred in or aggravated by the 
veteran's military service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in December 2003, 
and as explained herein below, the VCAA notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
The Board acknowledges that following the VCAA notice sent to 
the veteran in January 2005, there was no further 
adjudication of the claim by the RO.  However, it is also 
noted in that regard that the veteran did not respond to the 
January 2005 notice with any further information or evidence 
relevant to his claim.  He did appear and testify at a 
hearing before the undersigned in August 2005, and other than 
his testimony he did not submit any additional evidence for 
consideration.  Thereafter, the Board referred the case to a 
VA physician for a medical opinion, after which the veteran 
was notified and offered again the opportunity to present any 
additional evidence or argument pertinent to his claim.  He 
responded in May 2006, stating that he had "no new 
information to provide."  The Board cannot see that any 
further delay of this case for the purpose of having the RO 
readjudicate this claim is necessary, given that the veteran 
has submitted no further evidence following the VCAA notice 
and given that he has affirmatively denied having any further 
evidence.  Accordingly, the Board will proceed to adjudicate 
this claim.  

In the VCAA notice sent to the veteran in January 2005, the 
RO advised him of what was required to prevail on his claim 
for service connection for osteoarthritis, what specifically 
VA had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  The 
RO also specifically requested the veteran to submit any 
evidence in his possession that was relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  In any case, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
August 2005.  The RO has obtained the veteran's service 
medical records.  He has not identified any VA or private 
treatment records for the RO to obtain on his behalf (he 
himself submitted numerous private treatment records).  The 
veteran has not identified any additionally available 
evidence for consideration in his appeal.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The Board in 
February 2006 obtained a medical opinion from a VA physician 
addressing the etiology of the veteran's osteoarthritis, 
claimed as a bilateral leg disability.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran contends that he currently has osteoarthritis 
related to an injury to his knees and hands while guarding a 
KC 135 airplane in late 1963 at Fairchild Airbase in 
Washington.  Specifically, he contends that the aircraft was 
started during a practice drill and that the thrust from the 
aircraft's engines sent him crashing into a blast shield, 
injuring his hands and knees.  He testified that he was 
placed on light duty for several weeks following the 
incident, and that he has continued to have problems with his 
hands and knees ever since the in-service incident.  

After reviewing the evidence of record and the contentions of 
the veteran, the Board finds that his osteoarthritis is not 
related to his period of service, to include injury therein.  

The veteran served on active duty from June 1963 to May 1967.  
His report of discharge, DD Form 214, indicates that his 
military occupational specialty is an air policeman.  A 
review of his service medical records shows that at the time 
of his enlistment physical examination in April 1963, there 
were findings noted of mild pes cavus and lordosis.  Records 
dated in November 1963 show treatment for two lacerations 
from an injury while on alert:  a 1 inch by 1 inch flap 
laceration on the left knee, and a laceration of the upper 
left leg.  The area was cleaned and sutured.  Nine days 
later, the suture was removed.  There were no further follow-
up treatments in relation to any left knee condition.  At the 
time of the separation physical examination in April 1967, 
the veteran's spine, upper extremities, and lower extremities 
were all evaluated as normal.  On a Report of Medical History 
completed by the veteran at the time of his separation 
examination, he denied any history of a trick or locked knee, 
or any bone, joint, or other deformity.  
 
Post-service medical evidence includes private records and a 
VA doctor's opinion.  Private medical records on file date 
beginning in 1999.  In October 1999, the veteran complained 
of lower back pain, localized at the left sacroiliac joint.  
X-rays of the hips in October 1999 showed mild symmetric 
degenerative osteoarthritis of the hips and sacroiliac joints 
bilaterally.  The impression on the treatment record 
indicated left sacroileal bursitis.  In November 1999, the 
veteran reported that he had fallen the previous weekend and 
injured his left leg.  The assessment was that of multiple 
ecchymosis/abrasions secondary to fall, muscle strain, and 
osteoarthritis.  In a follow-up report in November 1999, it 
was noted that the veteran still complained of pain from the 
injury a few weeks previously.  The assessment was that of 
left leg pain likely musculoskeletal.  A treatment record 
dated in April 2003 noted the veteran's report of having had 
"a serious accident in the military or he had significant 
trauma to his knees and hands and upper body."  He also 
reported knee pain ever since the injury.  Following a 
physical examination, the assessment was that of diffuse 
osteoarthritis, worse in the bilateral knees, left hip, low 
back, and shoulders.  Also noted was severe arthritis in the 
right hand, with decreased grip strength, and pain in the 
shoulders, which the examining physician stated that this 
condition was "likely partly because of the common [sic] he 
had in the military."  

In February 2006, the Board referred the veteran's case to a 
VA physician for a medical opinion, specifically whether it 
was at least as likely as not that the veteran's current 
osteoarthritis was incurred or aggravated during his period 
of service.  An opinion accompanied by rationale was received 
in February 2006.  The physician reviewed the claims folder, 
to include the veteran's service medical records and private 
physician report of April 2003.  He found that it was not at 
least as likely as not that the veteran's current 
osteoarthritis was incurred in or aggravated during his 
period of military service.  The physician also stated that 
there was no nexus between the incident of 1963 and the 
veteran's current physical condition.  

The Board accords more weight to the conclusion of the VA 
physician in February 2006, particularly as it is based on a 
comprehensive review of the record and was accompanied by 
rationale, in comparison with the remarks of the private 
physician in April 2003.  There is no other medical opinion 
of record that addresses the question of the etiology of the 
veteran's osteoarthritis.  

The Board concludes that the competent medical evidence fails 
to demonstrate that the veteran's current osteoarthritis, 
claimed as a bilateral leg disability, is related to injury 
or otherwise during his period of service from June 1963 to 
May 1967.  The VA physician's February 2006 opinion is 
unfavorable in this regard.  As discussed above, the Board 
accords more probative weight to this opinion over the rather 
unclear statement by the veteran's private physician.  
Furthermore, there is no objective medical evidence to show 
that the veteran's osteoarthritis became manifest in the one-
year presumptive period following the veteran's discharge 
from service in May 1967.  Indeed, there is no evidence in 
the medical record, as discussed above, to show that the 
veteran had a diagnosis of osteoarthritis until more than 30 
years after service.  

The Board acknowledges the veteran's own assertion that his 
bilateral leg problems, as well as the condition of his hands 
and other joints of his body, are attributable to injury 
during his period of service.  Further, the Board has taken 
note of the testimony of the veteran's wife, as well as the 
statements of the veteran's mother and a fellow serviceman, 
to the effect that the veteran had injured his knees and 
hands during service and has had difficulty with his legs and 
back ever since then.  Nevertheless, these allegations lack 
probative value, particularly as they are lay persons and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current osteoarthritis became 
manifest years after his service and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for osteoarthritis, claimed as a bilateral 
leg disability, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


